Order entered January 30, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01130-CV

                                 SUSAN E. JONES, Appellant

                                                V.

                                   KAREN COYLE, Appellee

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-11-01594-1

                                            ORDER
       We GRANT appellant’s January 29, 2014 motion for an extension of time to file a reply

brief. Appellant shall file a reply brief on or before February 24, 2014.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE